Per Curiam. This cause comes before the Court on a stipulation filed by the parties wherein it is requested that this Court make an award in Claimant’s favor in the amount of $21,467.00. The Claimant, an Illinois not-for-profit corporation, provided transportation services for clients of the Department of Rehabilitation Services. The Claimant did in fact provide the services alleged in the complaint on behalf of the Department of Rehabilitation Services by providing its residents with transportation services. The Department of Rehabilitation Services does not dispute the fact that the Claimant herein performed the services which are the subject matter of this complaint and that the sum of $21,467.00 is due and owing the claimant. While this Court is not bound by any stipulation made by the parties to a case, such a stipulation will not be rejected out of hand. It appears that the parties have carefully considered the merits of this claim. Such being the case, the Court allows the stipulation of the parties. It is hereby ordered that Claimant, Ray Graham Association for the Handicapped, be awarded the sum of $21,467.00 (twenty one thousand four hundred sixty seven dollars and no cents) in full and final satisfaction of any and all claims arising under cause No. 82-CC-0276.